266 S.E.2d 658 (1980)
Dorothy Hyler SHIELDS, on behalf of herself and all other persons similarly situated
v.
BOBBY MURRAY CHEVROLET, INC.
No. 106.
Supreme Court of North Carolina.
June 3, 1980.
*660 Wake-Johnston-Harnett Legal Services, Inc. by Leonard G. Green, Smithfield, for plaintiff-appellant.
Gulley, Barrow & Boxley by Jack P. Gulley, Raleigh, for defendants-appellees.
PER CURIAM.
Because of illness, Justice Brock did not participate in this case. The remaining six justices are equally divided as to whether the defendant's evidence when considered in the light most favorable to the plaintiff shows as a matter of law that there has been no violation of G.S. 25-9-504 or G.S. 75-1.1. Accordingly, the opinion of the Court of Appeals is affirmed without precedential value. See, e. g., State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974) and cases cited therein.
Affirmed.
BROCK, J., took no part in the consideration or decision of this case.